Atkinson, J.
A school was organized by private persons under the name of Nacoochee Institute, and a certain teacher, known as its president, having authority to teach, get out catalogues, advertise the school, and do anything he saw proper in order to build up the school, ma.de a contract with a printer to publish a monthly magazine called “The Institute News.” Its publication commenced under the contract in . December, 1905, and was continued until December, 1907. A charter was obtained for the school in June, 1907, and organization as a corporation was perfected soon after the charter was granted. None of the trustees of the school, either before or after .it was chartered, ever recognized the contract with the printer as a contract of the institution. Services were rendered by the printer under the contract to the amount of $532.02, of which the sum of $324.40 was paid at different times by the teacher who made the contract and other individuals 'connected with the school either in the capacity of teacher or student, leaving a balance due of $207.62. The nature of the magazine is not disclosed, further than that it was a paper “ gotten up by the pupils.” After the publication was discontinued, the printer, as well as some of the pupils, endeavored to get the trustees of the corporation to assume the debt, which was declined. Afterwards the printer instituted suit against the corporation for the balance due on the account for Ms services rendered under the contract, and obtained a verdict. A motion for a new trial, on the grounds that the verdict was contrary to evidence, etc., was overruled, and the defendant excepted. Held, that the evidence fails to show authority upon the part of the teacher to bind the corporation to the contract, or ratification of the contract by .it. In this connection see the remarks of Evans, J., in Medical College of Georgia v. Rushing, 124 Ga. 239 (52 S. E. 333). Accordingly, the evidence was insufficient to support the verdict.

Judgment reversed.


All the Justices concw, except Hill, J., not presiding.